Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2020, 4/19/2021, 4/27/2021, 4/29/2021, 8/23/2021, 10/13/2021, 1/4/2022, 1/24/2022, and 5/1/2022 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "129" and "122" have both been used to designate a upper channel plug. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
[0046] describes a part 127, however the examiner cannot find that in the drawings
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11158622 (“Zhang”) in view of Ohsaki (US # 10199326).

Current Application # 16913611
U.S. Patent No. 11158622 (“Zhang”)(U.S. app # 17020416)
1. A three-dimensional (3D) memory device, comprising: a substrate; a peripheral circuit on the substrate; a memory stack comprising interleaved conductive layers and dielectric layers above the peripheral circuit;
1. A three-dimensional (3D) memory device, comprising: a substrate; a peripheral circuit above the substrate; a memory stack comprising interleaved conductive layers and dielectric layers above the peripheral circuit;
an N-type doped semiconductor layer above the memory stack;
a P-type doped semiconductor layer above the memory stack; an N-well in the P-type doped semiconductor layer;
a plurality of channel structures each extending vertically through the memory stack into the N-type doped semiconductor layer, wherein an upper end of each of the plurality of channel structures is flush with or below a top surface of the N-type doped semiconductor layer;
a plurality of channel structures each extending vertically through the memory stack into the P-type doped semiconductor layer;
and a source contact above the memory stack and in contact with the N-type doped semiconductor layer.
a first source contact above the memory stack and in contact with the P-type doped semiconductor layer; and a second source contact above the memory stack and in contact with the N-well.


Although claim 1 of Zhang (‘8622) recites much of the claimed invention, it does not explicitly recite the doped semiconductor layer is N-type and that the channel structures extend into the N-type doped semiconductor layer.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Ohsaki teaches a similar design (see Fig. 7A-9 and corresponding text) comprising a channel structure (55) is embedded into a semiconductor layer (10) of a stacked memory structure, wherein the semiconductor layer may be doped P or N type (column 7, lines 20-35).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the polarity of the semiconductor layer, recited in Zhang (‘8622), as suggested by Ohsaki. Specifically, the modification suggested by Ohsaki would be to employ a doped semiconductor layer is N-type with channel structures extending into the N-type doped semiconductor layer. It would have been obvious to one of ordinary skill in the art to use to substitute N type for P type and vice versa because there are only two types of conductivity and those types are known to be commonly exchanged depending on the application.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Application 16920201 in view of Ohsaki (US # 10199326).

This is a provisional nonstatutory double patenting rejection.

Current Application # 16913611
U.S. Patent Application 16920201
1. A three-dimensional (3D) memory device, comprising: a substrate; a peripheral circuit on the substrate; a memory stack comprising interleaved conductive layers and dielectric layers above the peripheral circuit;
Inherited scope from claim 1. A three-dimensional (3D) memory device, comprising: a peripheral circuit; a memory stack comprising interleaved conductive layers and dielectric layers above the peripheral circuit, the memory stack being separated by a staircase region in a first direction into a plurality of array regions;
an N-type doped semiconductor layer above the memory stack;
a first semiconductor layer above the memory stack; a second semiconductor layer above and in contact with the first semiconductor layer;
a plurality of channel structures each extending vertically through the memory stack into the N-type doped semiconductor layer, wherein an upper end of each of the plurality of channel structures is flush with or below a top surface of the N-type doped semiconductor layer;
a plurality of channel structures each extending vertically in a second direction through the memory stack and the first semiconductor layer; and
and a source contact above the memory stack and in contact with the N-type doped semiconductor layer.
11. (Original) The 3D memory device of claim 1, further comprising a source contact below and in contact with the first semiconductor layer, such that the first semiconductor layer is electrically connected to the peripheral circuit through at least the source contact.


Although the set of co-pending claims of Application # 16920201 recite much of the claimed invention, it does not explicitly teach the peripheral circuit sits on a substrate; and the semiconductor layer is N-type doped and that the channel structures extend into the N-type doped semiconductor layer.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Ohsaki teaches a similar design (see Fig. 7A-9 and corresponding text) comprising a substrate (see Fig. 18; part 790) under a peripheral circuit (see circuitry corresponding to 752 and 754) and a channel structure (55) is embedded into a semiconductor layer (10) of a stacked memory structure, wherein the semiconductor layer may be doped P or N type (column 7, lines 20-35).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the polarity of the semiconductor layer, recited in co-pending claims of Application # 16920201, as suggested by Ohsaki. Specifically, the modification suggested by Ohsaki would be to employ a doped semiconductor layer is N-type with channel structures extending into the N-type doped semiconductor layer. It would have been obvious to one of ordinary skill in the art to use to substitute N type for P type and vice versa because there are only two types of conductivity and those types are known to be commonly exchanged depending on the application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Okina (US # 20200258816).

Regarding Claim 1, Okina teaches a three-dimensional (3D) memory device (see Fig. 21 and corresponding text), comprising: 
a substrate (709); 
a peripheral circuit (see 710) on the substrate; 
a memory stack comprising interleaved conductive layers (46) and dielectric layers (32) above the peripheral circuit (shown); 
an N-type doped semiconductor layer (18) above the memory stack (shown); 
a plurality of channel structures (58) each extending vertically through the memory stack into the N-type doped semiconductor layer (see Fig. 22C showing 60 penetrating 18), wherein an upper end of each of the plurality of channel structures is flush with or below a top surface of the N-type doped semiconductor layer (shown below the top surface); and 
a source contact (14) above the memory stack and in contact with the N-type doped semiconductor layer (shown in Fig. 21).

Regarding Claim 2, Okina teaches the 3D memory device of claim 1, wherein the N-type doped semiconductor layer comprises polysilicon ([0123 and 154-155]).

Regarding Claim 4, Okina teaches the 3D memory device of claim 1, wherein each of the channel structures comprises a memory film (50) and a semiconductor channel (60), and an upper end of the memory film is below an upper end of the semiconductor channel (see Fig. 22C).

Regarding Claim 5, Okina teaches the 3D memory device of claim 4, wherein the upper end of the memory film is below the top surface of the N-type doped semiconductor layer (shown in Fig. 22C), and the upper end of the semiconductor channel is flush with or below the top surface of the N-type doped semiconductor layer (shown in Fig. 22C).

Regarding Claim 6, Okina teaches the 3D memory device of claim 4, wherein a portion of the semiconductor channel extending into the N-type doped semiconductor layer comprises doped polysilicon ([0082, 87]).

Regarding Claim 14, Okina teaches the 3D memory device of claim 1, further comprising a bonding interface (interface of 160 and 760, 178 and 788) between the peripheral circuit and the memory stack (shown in Fig. 21).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okina (US # 20200258816) in view of Okada (US # 20210082897).

Regarding Claim 11, although Okina discloses much of the claimed invention, it does not explicitly teach the 3D memory device of claim 1, further comprising an insulating structure extending vertically through the memory stack and extending laterally to separate the plurality of channel structures into a plurality of blocks.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Okada teaches a similar 3D memory device (see Fig. 10A and corresponding text) further comprising an insulating structure (ST) extending vertically through the memory stack and extending laterally to separate the plurality of channel structures into a plurality of blocks.

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the memory device, taught in Okina, as suggested by Okada. Specifically, the modification suggested by Okada would be to employ a 3D memory device of claim 1, further comprising an insulating structure extending vertically through the memory stack and extending laterally to separate the plurality of channel structures into a plurality of blocks. The rationale for this modification is that such a inter-block insulating layer provides a guard against interference and permits better communication with blocks of the array. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of block isolation are well known in the art (see MPEP 2144.01). 

Regarding Claim 13, Okada, as applied to claim 11, teaches the 3D memory device of claim 11, wherein a top surface of the insulating structure (ST) is flush with a bottom surface of the N-type doped semiconductor layer (102).


	

Allowable Subject Matter

Claims 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 15, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including the N-type doped semiconductor layer comprises a semiconductor plug surrounding and in contact with a portion of the semiconductor channel, and a doping concentration of the semiconductor plugs being different from a doping concentration of the rest of the N-type doped semiconductor layer.

Regarding Claim 18, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein the N-type doped semiconductor layer comprises a semiconductor plug surrounding a portion of each of the plurality of channel structures extending into the N- type doped semiconductor layer, and a doping concentration of the semiconductor plugs is different from a doping concentration of the rest of the N-type doped semiconductor layer.

All pending claims that are dependent on claims 15 and 18 are allowable at least based on that dependency.

Claims 3, 7-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899